

Exhibit 10.1
 
iPass Inc.
Restricted Stock Grant Notice for Vice Presidents and above
(2003 Equity Incentive Plan)
 
iPass Inc. (the “Company”), pursuant to Section 7(a) of the Company’s 2003
Equity Incentive Plan (the “Plan”), hereby awards to Participant the right to
acquire that number of shares of the Company’s Common Stock set forth below (the
“Award”). This Award shall be evidenced by a Restricted Stock Award Agreement
(the “Award Agreement”). This Award is subject to all of the terms and
conditions as set forth herein and in the applicable Award Agreement and the
Plan, each of which are attached hereto and incorporated herein in their
entirety.
 
Participant:  
Date of Grant:  
Vesting Commencement Date:   
Number of Shares Subject to Award:  
Payment for Common Stock:  
 
Vesting Schedule: [The shares subject to the Award shall vest with respect to
[vesting performance metrics for the particular grant to be inserted here];
provided, however, that the Participant’s Continuous Service has not terminated
prior to each such vesting date. If shares subject to the Award vest on a day
that does not occur during a “window period,” vesting may be delayed as provided
in Section 4 of the Award Agreement.  The foregoing notwithstanding, if within
eighteen (18) months following the closing of a “Corporate Transaction,” (i) the
Participant’s employment by the Company, or an affiliate of the Company, is
terminated by the Company without “Cause” or (ii) if the Participant resigns his
or her employment for “Good Reason”, then all of the Participant’s then
outstanding unvested Performance Shares shall vest in full upon the date of such
termination.]
 
Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Restricted Stock Grant Notice, the Award
Agreement, and the Plan. Participant further acknowledges that as of the Date of
Grant, this Restricted Stock Grant Notice, the Award Agreement and the Plan set
forth the entire understanding between Participant and the Company regarding the
acquisition of the Common Stock pursuant to the Award specified above and
supersede all prior oral and written agreements on that subject with the
exception of (i) Awards previously granted and delivered to Participant under
the Plan, and (ii) the following agreements only:
 
Other Agreements:  
 

 iPass Inc.      Participant
 
 
By:
   
 
 
By:

--------------------------------------------------------------------------------

Signature
   

--------------------------------------------------------------------------------

Signature
 

Title:

Date:
   
 

Date:

 
Attachments:  Award Agreement, and 2003 Equity Incentive Plan



 


--------------------------------------------------------------------------------




iPass Inc.
2003 Equity Incentive Plan
Restricted Stock Award Agreement




Pursuant to the Restricted Stock Grant Notice (“Grant Notice”) and this
Restricted Stock Award Agreement (“Agreement”), iPass Inc. (the “Company”) has
awarded you (“Participant”) the right to acquire shares of Common Stock from the
Company pursuant to Section 7(a) of the Company’s 2003 Equity Incentive Plan
(the “Plan”) for the number of shares indicated in the Grant Notice
(collectively, the “Award”). The Award is granted in exchange for past or future
services to be rendered by you to the Company or an Affiliate. In the event
additional consideration is required by law so that the Common Stock acquired
under this Agreement is deemed fully paid and nonassessable, the Board shall
determine the amount and character of such additional consideration to be paid.
Defined terms not explicitly defined in this Agreement but defined in the Plan
shall have the same definitions as in the Plan.
 
The details of your Award, in addition to those set forth in the Grant Notice,
are as follows.
 
1.  Acquisition of Shares. By signing the Grant Notice, you hereby agree to
acquire from the Company, and the Company hereby agrees to issue to you, the
aggregate number of shares of Common Stock specified in your Grant Notice for
the consideration set forth in Section 3 and subject to all of the terms and
conditions of the Award and the Plan. You may not acquire less than the
aggregate number of shares specified in the Grant Notice.
 
2.  Closing. Your acquisition of the shares shall be consummated as follows:
 
(a)  You will acquire the shares by delivering your Grant Notice, executed by
you in the manner required by the Company, to the Corporate Secretary of the
Company, or to such other person as the Company may designate, during regular
business hours, on the date that you have executed the Grant Notice (or at such
other time and place as you and the Company may mutually agree upon in writing)
(the “Closing Date”) along with any consideration, other than your past or
future services, required to be delivered by you by law on the Closing Date and
such additional documents as the Company may then require.
 
(b)  The Company will direct the transfer agent for the Company to deliver to
the Escrow Agent pursuant to the terms of Section 9 below, the certificate or
certificates evidencing the shares of Common Stock being acquired by you. You
acknowledge and agree that any such shares may be held in book entry form
directly registered with the transfer agent or in such other form as the Company
may determine.
 
3.  Consideration. Unless otherwise required by law, the shares of Common Stock
to be delivered to you on the Closing Date shall be deemed paid, in whole or in
part in exchange for past and future services to be rendered to the Company or
an Affiliate in the amounts and to the extent required by law. 
 
4.  Vesting.
 
(a)  The shares will vest as provided in the Vesting Schedule set forth in your
Grant Notice, provided that vesting shall cease upon the termination of your
Continuous Service. Notwithstanding the foregoing, in the event that you are
subject to the Company’s Stock Trading By Officers, Directors, and Access
Employees policy (or any successor policy) and any shares covered by your Award
vest on a day (the “Original Vest Date”) that does not occur during a “window
period” applicable to you as determined by the Company in accordance with such
policy, then such shares shall not vest on such Original Vest Date and shall
instead vest on the earliest to occur of the following: (i) the first day of the
next “window period” applicable to you pursuant to such policy; (ii) your
Involuntary Termination Without Cause (as defined in Section 4(b) below) after
the Original Vest Date; or (iii) the day that is sixty (60) days after the
Original Vest Date. Shares acquired by you that have vested in accordance with
the Vesting Schedule set forth in the Grant Notice and this Section 4(a) or any
other provision of the Plan are “Vested Shares.” Shares acquired by you pursuant
to this Agreement that are not Vested Shares are “Unvested Shares.”
 
(b)  For purposes of this Agreement, “Involuntary Termination Without Cause”
shall mean the Company’s termination of your Continuous Service unless such
termination was on account of the occurrence of any of the following: (i) your
commission of any felony or any crime involving fraud, dishonesty or moral
turpitude; (ii) your attempted commission of, or participation in, a fraud or
act of dishonesty against the Company or an Affiliate; (iii) your intentional,
material violation of any material contract or agreement between you and the
Company or an Affiliate or any statutory duty owed to the Company or an
Affiliate; (iv) your unauthorized use or disclosure of confidential information
or trade secrets of the Company or an Affiliate; or (v) your gross misconduct.
The determination that your Continuous Service was terminated due to an
Involuntary Termination Without Cause shall be made by the Company in its sole
discretion. Any such determination by the Company for the purposes of this
Agreement shall have no effect upon any determination of the rights or
obligations of you or the Company for any other purpose.
 
5.  Right of Reacquisition. The Company shall simultaneously with the
termination of your Continuous Service automatically reacquire (the
“Reacquisition Right”) for no consideration all of the Unvested Shares, unless
the Company agrees to waive its Reacquisition Right as to some or all of the
Unvested Shares. Any such waiver shall be exercised by the Company by written
notice to you or your representative (with a copy to the Escrow Agent, as
defined below) within ninety (90) days after the termination of your Continuous
Service, and the Escrow Agent may then release to you the number of Unvested
Shares not being reacquired by the Company. If the Company does not waive its
reacquisition right as to all of the Unvested Shares, then upon such termination
of your Continuous Service, the Escrow Agent shall transfer to the Company the
number of Unvested Shares the Company is reacquiring. The Reacquisition Right
shall expire when all of the shares have become Vested Shares. 
 
6.  Capitalization Changes. The number of shares of Common Stock subject to your
Award and referenced in your Grant Notice may be adjusted from time to time for
changes in capitalization pursuant to Section 11(a) of the Plan.
 
7.  Certain Corporate Transactions. In the event of a Corporate Transaction as
defined in the Plan, the Reacquisition Right may be assigned by the Company to
the successor of the Company (or such successor’s parent corporation), if any,
in connection with such transaction. To the extent the Reacquisition Right
remains in effect following such transaction, it shall apply to the new capital
stock or other property received in exchange for the Common Stock in
consummation of the transaction, but only to the extent the Common Stock was at
the time covered by such right.
 
8.  Securities Law Compliance. You may not be issued any Common Stock under your
Award unless the shares of Common Stock are either (i) then registered under the
Securities Act of 1933, as amended (the “Securities Act”), or (ii) the Company
has determined that such issuance would be exempt from the registration
requirements of the Securities Act. Your Award must also comply with other
applicable laws and regulations governing the Award, and you shall not receive
such Common Stock if the Company determines that such receipt would not be in
material compliance with such laws and regulations.
 
9.  Escrow of Unvested Common Stock. As security for your faithful performance
of the terms of this Agreement and to insure the availability for delivery of
your Common Stock upon execution of the Reacquisition Right provided in Section
5, above, you agree to the following “Joint Escrow” and “Joint Escrow
Instructions,” and you and the Company hereby authorize and direct the Corporate
Secretary of the Company or the Corporate Secretary’s designee (“Escrow Agent”)
to hold the documents delivered to Escrow Agent pursuant to the terms of this
Agreement and of your Grant Notice, in accordance with the following Joint
Escrow Instructions:
 
(a)  In the event you cease your Continuous Service, the Company shall pursuant
to the Reacquisition Right, automatically reacquire for no consideration all
Unvested Shares, as of the date of such termination, unless the Company elects
to waive such right as to some or all of the Unvested Shares. If the Company (or
its assignee) elects to waive the Reacquisition Right, the Company or its
assignee will give you and Escrow Agent a written notice specifying the number
of shares of stock not to be reacquired. You and the Company hereby irrevocably
authorize and direct Escrow Agent to close the transaction contemplated by such
notice as soon as practicable following the date of termination of service in
accordance with the terms of this Agreement and the notice of waiver, if any.
 
(b)  Vested Shares shall be delivered to you upon your request given in the
manner provided in Section 19 for providing notice.
 
(c)  At any closing involving the transfer or delivery of some or all of the
property subject to the Grant Notice and this Agreement, Escrow Agent is
directed (i) to date any stock assignments necessary for the transfer in
question, (ii) to fill in the number of shares being transferred, and (iii) to
deliver same, together with the certificate, if any, evidencing the shares of
Common Stock to be transferred, to you or the Company, as applicable.
 
(d)  You irrevocably authorize the Company to deposit with Escrow Agent the
certificates, if any, evidencing shares of Common Stock to be held by Escrow
Agent hereunder and any additions and substitutions to said shares as specified
in this Agreement. You do hereby irrevocably constitute and appoint Escrow Agent
as your attorney-in-fact and agent for the term of this escrow to execute with
respect to such securities and other property all documents of assignment and/or
transfer and all stock certificates necessary or appropriate to make all
securities negotiable and complete any transaction herein contemplated.
 
(e)  This escrow shall terminate upon the expiration or application in full of
the Reacquisition Right, whichever occurs first, and the completion of the tasks
contemplated by these Joint Escrow Instructions.
 
(f)  If at the time of termination of this escrow, Escrow Agent should have in
its possession any documents, securities, or other property belonging to you,
Escrow Agent shall deliver all of same to you and shall be discharged of all
further obligations hereunder.
 
(g)  Except as otherwise provided in these Joint Escrow Instructions, Escrow
Agent’s duties hereunder may be altered, amended, modified, or revoked only by a
writing signed by all of the parties hereto.
 
(h)  Escrow Agent shall be obligated only for the performance of such duties as
are specifically set forth herein and may rely and shall be protected in relying
or refraining from acting on any instrument reasonably believed by Escrow Agent
to be genuine and to have been signed or presented by the proper party or
parties or their assignees. Escrow Agent shall not be personally liable for any
act Escrow Agent may do or omit to do hereunder as Escrow Agent or as
attorney-in-fact for you while acting in good faith and any act done or omitted
by Escrow Agent pursuant to the advice of Escrow Agent’s own attorneys shall be
conclusive evidence of such good faith.
 
(i)  Escrow Agent is hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law, and is hereby
expressly authorized to comply with and obey orders, judgments, or decrees of
any court. In case Escrow Agent obeys or complies with any such order, judgment,
or decree of any court, Escrow Agent shall not be liable to any of the parties
hereto or to any other person, firm, or corporation by reason of such
compliance, notwithstanding any such order, judgment, or decree being
subsequently reversed, modified, annulled, set aside, vacated, or found to have
been entered without jurisdiction.
 
(j)  Escrow Agent shall not be liable in any respect on account of the identity,
authority, or rights of the parties executing or delivering or purporting to
execute or deliver this Agreement or any documents or papers deposited or called
for hereunder.
 
(k)  Escrow Agent shall not be liable for the outlawing of any rights under any
statute of limitations with respect to these Joint Escrow Instructions or any
documents deposited with Escrow Agent.
 
(l)  Escrow Agent’s responsibilities as Escrow Agent hereunder shall terminate
if Escrow Agent shall cease to be the Secretary of the Company or if Escrow
Agent shall resign by written notice to each party. In the event of any such
termination, the Company may appoint any officer or assistant officer of the
Company or other person who in the future assumes the position of Secretary for
the Company as successor Escrow Agent and you hereby confirm the appointment of
such successor or successors as your attorney-in-fact and agent to the full
extent of such successor Escrow Agent’s appointment.
 
(m)  If Escrow Agent reasonably requires other or further instruments in
connection with these Joint Escrow Instructions or obligations in respect
hereto, the necessary parties hereto shall join in furnishing such instruments.
 
(n)  It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the securities, Escrow
Agent is authorized and directed to retain in its possession without liability
to anyone all or any part of said securities until such dispute shall have been
settled either by mutual written agreement of the parties concerned or by a
final order, decree, or judgment of a court of competent jurisdiction after the
time for appeal has expired and no appeal has been perfected, but Escrow Agent
shall be under no duty whatsoever to institute or defend any such proceedings.
 
(o)  By signing this Agreement below Escrow Agent becomes a party hereto only
for the purpose of said Joint Escrow Instructions in this Section 9; Escrow
Agent does not become a party to any other rights and obligations of this
Agreement apart from those in this Section 9.
 
(p)  Escrow Agent shall be entitled to employ such legal counsel and other
experts as Escrow Agent may deem necessary properly to advise Escrow Agent in
connection with Escrow Agent’s obligations hereunder. Escrow Agent may rely upon
the advice of such counsel, and may pay such counsel reasonable compensation
therefor. The Company shall be responsible for all fees generated by such legal
counsel in connection with Escrow Agent’s obligations hereunder.
 
(q)  These Joint Escrow Instructions set forth in this Section 9 shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. It is understood and agreed that references to
“Escrow Agent” or “Escrow Agent’s” herein refer to the original Escrow Agent and
to any and all successor Escrow Agents. It is understood and agreed that the
Company may at any time or from time to time assign its rights under the
Agreement and these Joint Escrow Instructions in whole or in part.
 
10.  Execution of Documents. You hereby acknowledge and agree that the manner
selected by the Company by which you indicate your consent to your Grant Notice
is also deemed to be your execution of your Grant Notice and of this Agreement.
You further agree that such manner of indicating consent may be relied upon as
your signature for establishing your execution of any documents to be executed
in the future in connection with your Award.
 
11.  Irrevocable Power of Attorney. You constitute and appoint the Company’s
Secretary as attorney-in-fact and agent to transfer said Common Stock on the
books of the Company with full power of substitution in the premises, and to
execute with respect to such securities and other property all documents of
assignment and/or transfer and all stock certificates necessary or appropriate
to make all securities negotiable and complete any transaction herein
contemplated. This is a special power of attorney coupled with an interest
(specifically, the Company’s underlying security interest in retaining the
shares of Common Stock in the event you do not perform the requisite services
for the Company), and is irrevocable and shall survive your death or legal
incapacity. This power of attorney is limited to the matters specified in this
Agreement.
 
12.  Rights as Stockholder. Subject to the provisions of this Agreement, you
shall have the right to exercise all rights and privileges of a stockholder of
the Company with respect to the shares deposited in the Joint Escrow. You shall
be deemed to be the holder of the shares for purposes of receiving any dividends
that may be paid with respect to such shares and for purposes of exercising any
voting rights relating to such shares, even if some or all of the shares are
Unvested Shares.
 
13.  Transfer Restrictions. In addition to any other limitation on transfer
created by applicable securities laws, you shall not sell, assign, hypothecate,
donate, encumber, or otherwise dispose of any interest in the Common Stock while
such shares of Common Stock are Unvested Shares or continue to be held in the
Joint Escrow; provided, however, that an interest in such shares may be
transferred pursuant to a qualified domestic relations order as defined in the
Internal Revenue Code of 1986, as amended (the “Code”) or Title I of the
Employee Retirement Income Security Act of 1974, as amended. After any Common
Stock has been released from the Joint Escrow, you shall not sell, assign,
hypothecate, donate, encumber, or otherwise dispose of any interest in the
Common Stock except in compliance with the provisions herein and applicable
securities laws. Notwithstanding the foregoing, by delivering written notice to
the Company, in a form satisfactory to the Company, you may designate a third
party who, in the event of your death, shall thereafter be entitled to receive
any distribution of Common Stock pursuant to this Agreement.
 
14.  Non-transferability of the Award. Your Award (except for Vested Shares
issued pursuant thereto) is not transferable except by will or by the laws of
descent and distribution. In the event of the termination of your Continuous
Service prior to the Closing Date, the closing contemplated in this Agreement
shall not occur.
 
15.  Restrictive Legends. The Common Stock issued under your Award shall be
endorsed with appropriate legends, if any, as determined by the Company.
 
16.  Award not a Service Contract. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or any Affiliate, or on the part of the Company or any Affiliate to continue
such service. In addition, nothing in your Award shall obligate the Company or
any Affiliate, their respective stockholders, boards of directors, or employees
to continue any relationship that you might have as an Employee or Consultant of
the Company or any Affiliate.
 
17.  Withholding Obligations. At the time your Award is granted, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
any amounts payable to you, or otherwise agree to make adequate provision in
cash for, any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or any Affiliate, if any, which arise in
connection with your Award. In the Company’s sole discretion, the Company may
elect, and you hereby authorize the Company, to withhold Vested Shares in such
amounts as the Company determines are necessary to satisfy your obligation
pursuant to the preceding sentence. Unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied, the Company shall have no
obligation to deliver to you any Common Stock.
 
18.  Tax Consequences.  You agree to review with your own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. You shall rely solely on such
advisors and not on any statements or representations of the Company or any of
its agents. You understand that you (and not the Company) shall be responsible
for your own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement. You understand that Section 83 of
the Code taxes as ordinary income to you the fair market value of the shares of
Common Stock as of the date any restrictions on the shares lapse (that is, as of
the date on which part or all of the shares vest). In this context,
“restriction” includes the right of the Company to reacquire the shares pursuant
to its Reacquisition Right. You understand that you may elect to be taxed on the
fair market value of the shares at the time the shares are acquired rather than
when and as the Company’s Reacquisition Right expires by filing an election
under Section 83(b) of the Code with the Internal Revenue Service within thirty
(30) days after the date you acquire the shares pursuant to your Award. YOU
ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE COMPANY’S, TO FILE
A TIMELY ELECTION UNDER CODE SECTION 83(b), EVEN IF YOU REQUEST THE COMPANY OR
ITS REPRESENTATIVES TO MAKE THE FILING ON YOUR BEHALF. You further acknowledge
that you are aware that should you file an election under Section 83(b) of the
Code and then subsequently forfeit the shares, you will not be able to report as
a loss the value of any shares forfeited and will not get a refund of any of the
tax paid.
 
19.  Notices. Any notice or request required or permitted hereunder shall be
given in writing to each of the other parties hereto and shall be deemed
effectively given on the earlier of (i) the date of personal delivery, including
delivery by express courier, or (ii) the date that is five (5) days after
deposit in the United States Post Office (whether or not actually received by
the addressee), by registered or certified mail with postage and fees prepaid,
addressed at the following addresses, or at such other address(es) as a party
may designate by ten (10) days’ advance written notice to each of the other
parties hereto: 
 
Company:
iPass Inc.
Attn: General Counsel
3800 Bridge Parkway
Redwood Shores, California 94065
 
Participant:
Your address as on file with the Company at the time notice is given
 
Escrow Agent:
iPass Inc.
Attn: Corporate Secretary
3800 Bridge Parkway
Redwood Shores, California 94065



20.  Headings. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.
 
21.  Miscellaneous.
 
(a)  The rights and obligations of the Company under your Award shall be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by, the Company’s successors and assigns.
 
(b)  You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
 
(c)  You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.
 
(d)  This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
 
(e)  All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
 
22.  Governing Plan Document. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.
 
23.  Effect on Other Employee Benefit Plans. The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating benefits under any employee benefit
plan (other than the Plan) sponsored by the Company or any Affiliate except as
such plan otherwise expressly provides. The Company expressly reserves its
rights to amend, modify, or terminate any or all of the employee benefit plans
of the Company or any Affiliate.
 
24.  Choice of Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the law of the state of California without regard
to such state’s conflicts of laws rules.
 
25.  Severability. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
 
26.  Other Documents. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act. In addition, you acknowledge receipt of the Company’s Policy
Against Trading on the Basis of Inside Information.
 
* * * * *


This Restricted Stock Award Agreement shall be deemed to be signed by the
Company and the Participant upon the signing by the Participant of the
Restricted Stock Grant Notice to which it is attached.


The Escrow Agent hereby acknowledges and accepts its rights and responsibilities
pursuant to Section 9, above.




___________________________
Escrow Agent

